Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The claims 1-17 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 1 and 13, including every structural element and every step recited in the claims, especially the concept of engagement structures of the rigid body cooperating with one or more shape features of the inner perimeter of the reception sleeve when the reception sleeve has been pushed onto the reception mandrel, so that a rotation of the reception mandrel about the rotation axis causes the reception sleeve to rotate together with the reception mandrel.  The prior art of record, especially Gabler ‘459 (i.e., applicant’s prior art, now abandoned) has a similar device with a reception sleeve with engagement structures that can pivot and a reception mandrel with tensioning units that can extend and retract, wherein the tensioning units to push into the inner perimeter of the reception sleeve from the inside, which is the opposite operation of the applicant’s claimed device.  

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
SK
10/30/21
/SANG K KIM/Primary Examiner, Art Unit 3654